Citation Nr: 0629630	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  02-01 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for lumbar paravertebral myositis.

2.  Entitlement to an initial rating in excess of 10 percent 
for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
May 1976.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board remanded this case to the RO for further 
development in July 2003 and September 2004.  The case was 
recently returned to the Board.


FINDINGS OF FACT

1.  Prior to September 23, 2002, the lumbar paravertebral 
myositis was objectively manifested by demonstrable 
limitation of motion or satisfactory evidence of painful 
motion that approximated severe limitation of motion; there 
were no objective neurological manifestations such as sensory 
loss or motor impairment to support more than severe 
intervertebral disc syndrome (IVDS).

2.  From September 23, 2002, lumbar paravertebral myositis is 
manifested by incapacitating episodes of IVDS that more 
nearly approximate less than four weeks in duration in the 
previous 12 months, or alternatively severe limitation of 
lumbar spine motion with forward flexion to 20 degrees, and 
there is additional range of motion lost from pain which sets 
in at 10 degrees of forward flexion.  

3.  On a facts found basis, from September 23, 2002, the 
right lower extremity radiculopathy is manifested by no more 
than mild sensory impairment.




CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for lumbar paravertebral myositis have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5295, and 5293 (effective 
prior to and as amended effective September 23, 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003, adding Diagnostic Codes 5235 to 5243).

2.  The criteria for an initial disability evaluation in 
excess of 10 percent for right lower extremity radiculopathy 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA requires that VA notify the claimant and 
the claimant's representative of any information and medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant as to which evidence the claimant must 
supply and which evidence VA will obtain on his or her 
behalf, and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The RO letter in February 2002 and the follow-up VCAA 
specific letters it issued in August 2003, pursuant to the 
July 2003 Board remand and in October 2004, January 2005 and 
April 2005 pursuant to the September 2004 Board remand 
informed the veteran of the provisions of the VCAA and he was 
advised to identify any evidence in support of the claim for 
increase that had not been obtained.  The VCAA specific 
letters taken together informed the veteran that VA would 
obtain pertinent federal records.  The veteran was informed 
that VA would also make reasonable efforts to obtain any 
identified private medical evidence.  As such, the Board 
finds that the correspondence satisfied VA's duty to notify 
the veteran of the information and evidence necessary to 
substantiate the claim as required by Quartuccio, supra.  

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA notice in this 
case was not provided to the veteran prior to the AOJ 
adjudication of the claim and as a result the timing of the 
notice does not comply with the express requirements of the 
law as discussed in Pelegrini.  However, the comprehensive 
VCAA notice was issued pursuant to the Board remands and the 
pertinent letters were issued prior to the RO reviewing the 
claim again, most recently in June 2006 which cured the 
timing defect.  See, e.g., Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In summary, the 
initial VCAA directed notice issued in February 2002, did not 
contain the comprehensive content of the more recent VCAA 
specific notices regarding the claim for increase or the 
initial rating determination.  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claims.  See also, VAOPGCPREC 01-04.  The Board notes 
that the VCAA letter issued in October 2004 pursuant to the 
Board remand had a statement directed to this element on page 
2 that the Board finds adequately represented the fourth 
element.  It was also referenced in a supplemental notice in 
February 2004. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and he was provided notice covering all content 
requirements adequately.  The content of the VCAA notice 
supports the conclusion that the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  Furthermore, any deficiency in VCAA notice 
regarding the effective date, initial or increased rating 
elements is harmless since the Board is denying both claims 
on appeal.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained VA records and records of private 
medical treatment were submitted, although they did not 
relate to the disabilities at issue, and advised the veteran 
of the evidence or information needed to support the claims.  
The veteran was examined several times, most recently in 
2005.  Thus, the Board finds the development overall is 
adequate when read in its entirety and that it satisfied the 
obligations established in the VCAA and the Board remands.  
VA's duty to assist has been satisfied and the Board will 
turn to a discussion of the claims on the merits.




Analysis

The record shows that a Board decision in July 1999, which 
the veteran did not appeal, denied entitlement to a 
disability evaluation in excess of 40 percent for lumbar 
paravertebral myositis.  That decision was affirmed on 
reconsideration in January 2000.  The RO interpreted the 
veteran's June 2000 correspondence as a claim for increase.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, in a claim for increase such as the 
veteran's, the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Powell v. 
West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 Vet. App. 
55 (1994).  The Board has a duty to acknowledge and consider 
all regulations that are potentially applicable.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991). 

The evaluation of right lower extremity radiculopathy is 
somewhat different as the claim is based upon an initial 
evaluation that followed the grant of service connection with 
a separate evaluation that was effective September 23, 2002.  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim remains 
open as long as the rating schedule provides for a higher 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The 
holding in Fenderson v. West, 12 Vet. App. 119 (1999), 
instructs that a claim such as the veteran's is properly 
framed as an appeal from the original rating rather than a 
claim for increase, but that in either case he is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
Further, "staged ratings" which are separate percentage 
evaluations for separate periods may be assigned on a facts 
found basis.  Except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(a).



Regarding the evaluation of lumbar paravertebral myositis, 
the appeal is based on a rating determination in August 2001.  
Therefore, the veteran's claim requires a review of both 
versions of the rating criteria for the lumbar spine.  See 
68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003).  The 
veteran's claim also requires a review of both versions of 
the rating criteria for IVDS and the spine.  He has received 
notice of both versions of this rating scheme and the VA 
spine examiners in 2004 and 2005 discussed IVDS.  See, e.g., 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  See also 
38 C.F.R. §§ 4.2, 4.21.  The rating guidance in the revised 
rating scheme for IVDS instructed that ratings for orthopedic 
and neurologic manifestations or incapacitating episodes 
would be combined with all other ratings, whichever resulted 
in a higher evaluation under 38 C.F.R. § 4.25.

Before September 23, 2002, Diagnostic Code 5293, pertaining 
to IVDS, provided a 10 percent evaluation for mild 
disability.  A 20 percent evaluation was provided for a 
disability that was moderate; recurring attacks.  A 
40 percent rating was provided for severe disability 
manifested by reoccurring attacks with intermittent relief.  
A 60 percent rating was provided for intervertebral disc 
syndrome productive of pronounced disability, "with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief."  
38 C.F.R. § 4.71a, Diagnostic Code 5293. 

Under the revisions to Code 5293, IVDS (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Regarding IVDS, deleted 
were comparative terms such as "pronounced" or "severe" 
that existed in the former criteria for intervertebral disc 
syndrome, and adding objective and quantifiable neurologic 
and orthopedic criteria to permit consistent evaluation based 
on these criteria.  With incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months, rate at 60 percent; with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, rate at 40 percent.  
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, rate at 20 percent. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, rate at 10 percent. An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  See Amendment to Part 4, 
Schedule for Rating Disabilities, Effective September 23, 
2002; See 67 Fed. Reg. 54345-54349 (August 22, 2002).   

Also pertinent to the evaluation of IVDS is VAOPGCPREC 36-97, 
wherein it was noted that IVDS involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic or lumbar 
vertebrae, and that where less than the maximum evaluation 
under Diagnostic Code 5293 based upon symptomatology which 
includes limitation of motion has been assigned, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even where the rating 
corresponds to the maximum rating under another applicable 
diagnostic code pertaining to limitation of motion. 

Under the former rating criteria, limitation of motion of the 
lumbar spine was rated as follows: severe 40 percent, 
moderate 20 percent, and slight 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292.  The ratings for lumbosacral 
strain provided 40 percent for severe disability with listing 
of whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  There was no standardized 
range of motion for any segment of the spine included in the 
prior version of the rating schedule.  38 C.F.R. § 4.71 
(2002).  

The rating schedule amendments effective September 26, 2003, 
instituted a general rating formula for evaluating diseases 
and injuries of the spine, including lumbosacral strain under 
Diagnostic Code 5237, spinal stenosis under Diagnostic Code 
5238, and degenerative arthritis of the spine under 
Diagnostic Code 5242.  IVDS was now rated under Diagnostic 
Code 5243.  See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 
2003).  Deleted in the revised criteria for the spine were 
comparative terms such as "mild" or "severe" that existed 
in the former criteria.  Added were objective and 
quantifiable criteria primarily limitation of motion 
specified in specific or combined degrees of motion for the 
spine, permitting more consistent evaluation based on 
objective criteria.  

Under the new general rating formula for diseases and 
injuries of the spine, a 40 percent evaluation is provided 
for limitation of forward flexion of the thoracolumbar spine 
to 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine it is 240 degrees.  

Where, as here, the amended regulations expressly provide for 
an effective date, and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  See generally 38 U.S.C.A. § 5110(g) (West 2002).  
DeSousa v Gober, 10 Vet. App. 461, 467 (1997).  See also 
McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language 
of section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  See also VAOPGCPREC 3-2000 and 7-2003.  

The VA examiner in May 2000 reviewed the record and noted the 
veteran's complaints of difficulty walking, and severe 
radiating low back pain to the legs and the toes.  Moving 
heavy objects precipitated the back pain, and medication and 
rest alleviated it.  Regarding flare-ups, he reported going 
for treatment in March 2002 and September 2001, were the 
clinical record noted he requested a medical evaluation for 
"general condition," and he related weekly bouts of back 
pain that required rest.  The veteran felt he needed a cane 
to walk and stated be could not ride a bicycle or play 
basketball.  The range of motion was reported as 20 degrees 
in forward flexion, extension, lateral flexion and rotation, 
respectively, all without pain.  The examiner noted the 
veteran appeared to have more range of motion when dressing 
and undressing, with a pain free expression on his face.  The 
examiner stated there was no evidence of painful motion on 
all movements of the lumbar spine.  There was no palpable 
lumbosacral spasm, no leg weakness, normal muscle strength 
and no tenderness to palpation of the lumbar area.  
Neurologically he had a normal gait cycle, no muscle atrophy 
of the lower extremities and 2+ bilateral knee and ankle 
jerks and positive straight leg raising.  The diagnosis was 
lumbar paravertebral myositis.  Other VA outpatient reports 
through 2004 are unremarkable for objective findings for 
paravertebral lumbar myositis and otherwise refer to a 
psychiatric disability.  

The VA examiner in March 2004 reviewed the record and noted 
the veteran's complaint of constant, severe low back pain 
radiating to the legs, and difficulty walking.  Regarding 
flare-ups, he reported no emergency room visits in the past 
year for back pain and stated they were precipitated by 
lifting, playing basketball and house cleaning.  A flare-up 
occurred once or twice a year and lasted a week and was being 
alleviated with bed rest and medication.  He walked unaided 
and occasionally used a lumbar orthosis.  He stated that he 
fell several times in the past year but did not visit a 
doctor on any occasion.  He was independent in daily 
activities but with severe pain and difficulty.  The range of 
motion (reported from 0 degrees) was forward flexion 20 
degrees, extension 15 degrees, lateral flexion 30 degrees 
bilateral, and rotation 20 degrees bilateral (reported as 30 
degrees in the examination summary) with pain on the last 
degree of the range of motion.  He was additionally limited 
by pain, fatigue, weakness, and lack of endurance following 
repetitive use of the thoracolumbar spine.  There was no 
palpable thoracolumbar spasm, no guarding or localized 
tenderness, preserved spinal contour and a normal gait.  He 
showed no scoliosis, reversed lordosis or abnormal kyphosis 
and no postural abnormality or fixed deformity.

Neurologically, he showed diminished pinprick and smooth 
sensation of the right L4-L5 dermatome of the right leg and 
the foot.  Motor examination showed no muscle atrophy and 
normal muscle tone in the lower extremities and muscle 
strength was graded 5/5.  The knee jerks and ankle jerks were 
2+ and symmetric bilateral, and he had positive straight leg 
raising and other signs.  The examiner noted that in the last 
year no physician issued a medical certificate for strict bed 
rest, although the veteran reported incapacitating episodes 
once, twice or more in the past year as previously noted.  
The diagnoses were lumbar paravertebral myositis with 
radiculopathy, and L5-S1 herniated nucleus pulposus.

The examiner noted that while dressing and undressing a set 
of keys fell on the floor and the veteran did bend a lot more 
than the range of motion measured on examination, and with a 
pain free face expression.  The examiner stated there was no 
evidence of pronounced intervertebral disc disease and 
restated previously reported information regarding 
incapacitating episodes, noting the veteran had no medical 
certificate for strict bed rest for a period of six weeks in 
the previous 12 months. 

The VA examiner in May 2005 also reviewed the claims file and 
noted the veteran's complaint of worsening lumbosacral area 
pain that radiated to the right leg in a sharp shock-like 
sensation.  Flare-ups that occurred once or twice a week and 
lasted several hours were induced by prolonged standing or 
sitting and alleviated with medication.  He was limited in 
standing, driving or ambulating during flare-ups and 
sometimes he had to stay in bed to alleviate the pain.  No 
assistive device was used for walking, and he was not using 
orthotics.  He was steady and independent in self-care 
activities, and he denied falls.  The range of motion 
(reported from 0 degrees) was forward flexion 40 degrees that 
was painful from 10 degrees with a 50 degree functional loss 
secondary to pain, extension 10 degrees with pain from 0 
degrees (reported as pain from 10 degrees in the examination 
summary) and functional loss of 20 degrees, lateral flexion 
20 degrees bilateral that was painful from 10 degrees with a 
functional loss of 10 degrees, and rotation 20 degrees 
bilateral with pain from 10 degrees and a functional loss of 
10 degrees secondary to pain.  The examiner stated the motion 
was limited by pain but not by weakness, incoordination or 
fatigue.  There was no incoordination evidenced in any of the 
planes of motion, but there was tenderness to palpation of 
the lumbosacral area paravertebral muscles.  There was no 
ankylosis, scoliosis, reversed lordosis or abnormal kyphosis.  

Neurologically, he showed decreased pinprick sensation of the 
right foot at the L4-L5 dermatome.  Motor examination showed 
no muscle atrophy and normal muscle tone and strength was 
graded 5/5.  Deep tendon reflexes were 2+ and symmetric 
bilateral, there was a negative Leseque's sign, and straight 
leg raising was negative.  The examiner reported that the 
veteran denied being hospitalized during past year due to 
IVDS.  The diagnoses were lumboscral strain-myositis, right 
L4-L5 clinical radiculopathy and herniated nucleus pulposus, 
L5-S1.

The examiner noted in summary the previously described 
limitation of motion due to pain but with no evidence of 
increased functional loss after repetitive movements in the 
planes of motion.  The examiner stated that it was unlikely 
the veteran would have additional range of motion loss to 
incoordination, excess fatigability or weakened movement, and 
that he was basically limited due to pain on use.  The 
examiner considered the right side radiculopathy mild in 
severity as the veteran did not show any evidence of muscle 
atrophy or loss of strength in the right lower extremity.  He 
had only a decreased pinprick sensation and he had a negative 
straight leg raising on examination.  

Initially, the Board observes that the veteran has not been 
diagnosed with ankylosis on any of the VA examinations 
through May 2005 or contemporaneous clinical records, so the 
rating scheme for ankylosis under either version of the 
criteria is not applicable.  There must be independent 
medical evidence to support the diagnosis before it could be 
substituted as an applicable alternative rating scheme for 
the spine.  See, e.g., Butts v. Brown 5 Vet. App. 532, 540 
(1993) citing Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991)(where RO and the Board had evaluated a claimant's 
condition under the wrong diagnostic code, the court selected 
the correct code and directed Board to evaluate condition 
under that code).  Shifting diagnostic codes may appear 
harmless but may create confusion as to the criteria employed 
in a disability evaluation and the extent of the service-
connected pathology.  See, e.g., Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  See also 38 C.F.R. §§ 4.2, 4.21.  

Thus, for the period prior to September 23, 2002, the Board 
observes that the VA examiner in 2002 confirmed appreciable 
limitation of motion with forward flexion only 20 degrees 
that would reasonably equate with severe limitation of 
motion. However the examination or contemporaneous outpatient 
records did not confirm an appreciable neurological deficit.  
Therefore, for the period prior to September 23, 2002, the 
Board will affirm a 40 percent evaluation based on severe 
limitation of motion or severe IVDS being more nearly 
approximated for this period.  The Board would be required to 
rely on speculation to assign a higher evaluation under 
sections 4.40 or 4.45 in view of the comprehensive 
examination report in 2002 which represents the best evidence 
for rating the lumbar paravertebral myositis disability.

Again, for the period from September 23, 2002, the best 
evidence consists of two comprehensive VA examinations.   The 
contemporaneous outpatient reports show infrequent references 
low back pain, but they are associated with medication 
renewal visits and the records lack further information to 
objectively assess the level of disability.  However, the 
examiners in 2004 and 2005 provided a clear description of 
IVDS neurologic evaluations, so the neurologic signs and 
symptoms resulting from IVDS were present constantly, or 
nearly so, to permit a separate evaluation from September 23, 
2002.  The alternative rating scheme for IVDS based upon the 
orthopedic and neurologic signs benefited he veteran since 
the self-described incapacitating episodes did not more 
nearly approximate a higher evaluation.

Under the changes effective in September 2003, the only 
pertinent plane of motion is forward flexion and based upon 
the two examination reports the veteran did meet the 30-
degree threshold for a 40 percent evaluation.  He did 
manifest objective neurologic signs and symptoms to apply the 
alternative evaluation method for IVDS, and the wholly 
sensory impairment manifesting neuropathy in the right lower 
extremity only, that the examiner characterized as mild, 
would warrant no more than a 10 percent under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 on a facts found basis.  The 
rating scheme for the peripheral nerves instructs that where 
impairment is wholly sensory the rating is at most the 
moderate degree.  The examiner's characterization of the 
impairment as "mild" in 2005 was based upon essentially the 
same objective findings of a wholly sensory deficit recorded 
on the May 2004 examination. 

The 40 percent evaluation for orthopedic manifestations being 
more nearly approximated and a 10 percent evaluation for 
neurologic manifestations resulted in a higher overall rating 
under section 4.25 as reflected in the April 2004 RO rating 
decision.  According to the revised rating scheme for IVDS, 
the rating based on incapacitating episodes or the separate 
evaluations of its chronic orthopedic and neurologic 
manifestations are combined along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  Here the frequency and duration of 
"incapacitating episodes" he reported would not have more 
nearly approximated a 40 percent evaluation.  The alternative 
rating scheme does benefit the veteran in its intended 
application.  

Thus, the 40 percent evaluation for lumbar paraverterbral 
myositis is maintained and supplemented with the initial 10 
percent evaluation for right lower extremity radiculopathy 
which is also maintained.  He receives the highest available 
rating for limitation of motion and a higher evaluation under 
sections 4.40 or 4.45 is not warranted.  Furthermore, the 
examiner in 2005 indicated that an additional range of motion 
loss would be unlikely due to incoordination, weakened 
movement or excess fatigability.  These findings are adequate 
and relevant to the disability rating and are given 
precedence in a claim for increase.  On this point, the Board 
takes into account the examiner's comment regarding the 
limited range of motion on formal assessment versus the 
appreciably greater range of motion observed when he was 
dressing and undressing. 

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the disabilities have required, 
for example, frequent hospitalization or has been shown to 
markedly interfere with employment so as to render 
impractical the application of the regular schedular 
standards.  The percentage evaluations recognize a 
substantial impairment and functional limitation. The VA 
examiners have characterized the various orthopedic and 
neurological manifestations as producing interference with 
function, but overall none have described either to be of a 
degree that rendered impracticable the application of the 
schedular criteria.  Accordingly, an extraschedular 
evaluation is not warranted. 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996)(When evaluating an 
increased rating claim, it is well established that the Board 
may affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.), see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).


ORDER

Entitlement to a disability evaluation in excess of 40 
percent for lumbar paravertebral myositis is denied.





Entitlement to an initial rating in excess of 10 percent for 
right lower extremity radiculopathy is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


